internal_revenue_service appeals_office one cleveland center-suite east ninth street cleveland oh release number release date date date rekekk keke certified mail dear department of the treasury person to contact employee id number tel fax refer reply to ap fe in re eo examination tax period s ended ein exkekk uic this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons your organization fails to meet the requirements for exemption under sec_501 sec_501 as amended by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public as a result of a recent audit of your organization's activities and forms it was determined that your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law further an analysis of all facts and circumstances surrounding your organization’s operations revealed that the extent of nonmember use of your facility established a nonexempt purpose based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal revenue co e effective you are required to file converted forms u s_corporation income_tax return for any years which are still open under the statute_of_limitations beginning with the year ending - you should file any returns due for these years ending with the internal_revenue_service tege eo commerce st mc dal mandatory review dallas tx forms for tax should be filed with the periods beginning on and after ' cincinnati service_center cincinnati oh and ending with the year a you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can call the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h schulman commissioner by charles f fisher - appeals team manager enclosure notice helpful contacts for your notice_of_deficiency issue this is to consider if the club continues to qualify for exemption under the provisions of sec_501 as an organization described in sec_501 facts the the club is an organization exempt from income_tax under the provisions of sec_501 as described in sec_501 the club was established in 18xx as a society to provide aid and benefit to immigrants in the area construction of its current facility at taxation as an organization described in sec_501 in january 19xx the club obtained exemption from in 18xx the club completed is a greek revival structure with a colonnaded portico and a domed rotunda serving as an entry the first floor of the building is dominated by a large meeting room and adjacent conference rooms at the rear of the first floor is a bar and space for relaxation and conversation the bar area storage rooms and an office adjacent to the rotunda are used exclusively for exempt purposes spiral staircases lead to the second floor that is almost entirely occupied by a large ballroom with a stage and theatrical curtains the space is lighted with eight to ten large gilded chandeliers the club meets monthly at its facility on in a large meeting room on the first floor of the facility the management committee also meets monthly in a conference room located on the first floor other events include the annual meeting held on st patrick’s day in march parties at new years christmas and easter and the president’s ball the membership of the organization has been capped at maximum of members with annual dues of dollar_figure per member a waiting list of membership applicants is kept and the current estimate of time to become a member i sec_15 years those on the waiting list pay dollar_figure annually to remain on the list and are invited to participate in a limited way in some of theclub’s activities membership has recently been increased from members to members the club’s representative and cpa has told the agent that the because the restoration and maintenance of the club’s large and historically significant facility is increasingly expensive the club has sought other sources of income to defray these costs the elegant grandeur of the building with its large ballroom on the second floor lends itself to serve as host to wedding receptions and other social functions because of the general public’s interest in the facility for such functions the club regularly rents the facility to private groups rentals to individuals or groups not associated with the club are reported on form 990-t as unrelated_business_income however rentals to members of the club for their private functions have not been reported as unrelated_business_income form avrev department of the treasury - internal_revenue_service page -1- in the agent’s initial discussion with the president and the organization’s representative it was learned that no records have been kept as required by revproc_71_17 with respect to the rental of the facility to members in these instances in fact it was agreed that if the records had been kept the conditions for the presumption of these member rental functions to be considered exempt membership activities would not have been met i use of the facility most of the building is used primarily for the rental to groups from the general_public and to members for their own private functions in an effort to establish a reasonable basis for the allocation of expenses for the unrelated_business_income derived from the rental of the facilities the agent sought to define the parts of the facility that are used for exempt purposes and those that are generally subject_to rental for private functions the club’s representative explained that the bar at the back of the first floor storage space and an office adjacent to the rotunda are used exclusively for exempt social and recreational activities of members and administration of the club of the _square feet of space in the club facility square feet is dedicated to the bar and square storage and office spaces the remaining square feet are generally rented for private functions but parts of this space are occasionally used for exempt club functions described the nature of those functions and the estimated usage in terms of time as summarized below feet are occupied by the various annual meeting st patrick’s day monthly meetings news years party christmas party easter party presidents ball hours hours hours hours hours hours total exempt_purpose activities of space generally used for rent hours at the same time estimated the use of these rental areas for uses not related to the exempt functions of the club to be as summarized below average use per rental rentals in estimate of usual total hours used for rental hours a hours estimated that the bar and other areas used exclusively for exempt_purpose activities were used approximately hours per week weeks per year or hours annually form 886-avrrev department of the treasury - internal_revenue_service page -2- based on these estimates the facility was used a total of hours for all of the various uses described above represent of the total use of the facilities the uses of the facilities unrelated to the exempt purposes of the club subsequently however g revised his estimates with respect to the use of the facilities these revised estimates are summarized below year ended february 20xx 20xx spaces used exclusively for club activities the bar etc rental areas used for club functions rental areas used for private functions total hours of use of the facility hrs hrs hrs hrs brs hrs hrs hrs based on these revised estimates of the usage of the facility the club has utilized the facility of the time and of the time in 20xx and 20xx respectively for unrelated business purposes il total gross_receipts compared with gross_receipts from the general_public the club has received substantial income from the rental of its facilities to the general_public and to members that have used the facility for their private functions with respect to the rentals to members the club has confirmed that these rentals invariably involved groups in excess of individuals and that rarely if ever did any of these groups consist of or more member participation gross_receipts from the rental of the facilities for these private purposes are detailed below rentals to non members rentals to members for private functions total receipts from unrelated activities year ended february 20xx 20xx g k gree ex g a ek the gross_receipts received by the club during this period included the following year ended february 20xx 20xx form acrev department of the treasury - internal_revenue_service page -3- receipts from admissions membership fees dues assessments exempt_activities etc initiation fees capital contributions rents interest and dividends non-recurring unusual sales gr dollar_figure gee gee dollar_figure kk law g dollar_figure g ex g g kk ek sec_501 exempts from income_tax organizations described in subsections c and d sec_501 describes clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder from taxation reg c -1 b provides in part that a club which engages in business such as by making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively exclusively is the standard exercised prior to the enactment of p l for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 following the enactment of p l in the term exclusively should be replaced with the terms substantially_all sec_512 stipulates that all income derived by an organization exempt under the provisions of c is taxable_income except for the income derived from members for dues assessments or participation by members and their bona_fide guests for activities traditionally considered to be exempt_purpose activities of a social or recreational club revproc_71_17 provides the record keeping requirements for social clubs to substantiate the member and non member character of the income derived by the organization for products or services provided public law amends revproc_71_17 to allow organizations exempt from income_tax to have up to of their gross_income from non member sources and an additional from investment_income without jeopardizing the organization’s exempt status amends the language of sec_501 from operated exclusively for pleasure recreation and other nonprofitable purposes to substantially_all of the activities are for such purposes it also government’s position social clubs are exempt from federal_income_tax under sec_501 as organizations described in sec_501 if they are ‘organized for pleasure recreation and other department of the treasury - internal_revenue_service page -4- form 886-acrev nonprofit purposes they were originally granted exemption from federal_income_tax in the revenue act of the central purpose of social clubs is to provide benefits to members including access to social and recreational facilities such as clubhouses golf courses and swimming pools when such benefits are funded by members exemption has been justified by congress on the theory that the member will be in the same position as if they had paid for the benefits directly the practical effect of the exemption is to allow individuals to join together to provide themselves with recreational or social opportunities on a mutual basis without further tax consequences the individual member is in substantially the same position as if he or she had spent his or her after- tax income on pleasure or recreation without the intervening organization a social club’s exemption does not operate properly when it receives income from sources outside its membership because the members will receive a benefit not contemplated by the statute in that untaxed dollars are used by the organization to provide pleasure or recreation to its membership to prevent club members from receiving benefits not contemplated by sec_501 the receipt of nonmember income and investment_income is permitted up to certain limits without jeopardizing exemption but the net_income from these sources is made taxable to the clubs by sec_512 enactment of sec_512 in created an almost unique status for social_club in that they alone among exempt_organizations are taxed on dividends rents and interest revproc_71_17 governs the record keeping and substantiation requirements with respect to use of the facilities of a sec_501 social_club in addition a minimum gross_receipts standard and the rules for assumption as to status of non-members are promulgated revproc_71_17 requires sec_501 organizations to substantiate the status of individuals that use the organization’s facility as either member or non member for groups of eight people or less the presumption is that the non members in that party are guests of the member provided the member or the member’s employer pays for such use of the facility for groups larger than eight persons the organization can substantiate the status of the non members as guests if records are kept that show that or more of the persons in such a group are in either members and that a member or the member’s employer pays for such use of the facility of these circumstances described above the activities involving these individuals is considered to be an exempt social function carried on by the club and the income derived by the club for the entertainment of the non members as bona_fide quests of members is not unrelated_business_income however if the club fails to maintain these records and can not show that the conditions set forth above have been met all such income derived by the club is assumed to be non member income the income is subject_to taxation as unrelated_business_income and is not considered exempt_function_income exempt_organizations described in c prior to the enactment of p l were required to operate exclusively for pleasure recreation or other non profitable purposes revproc_71_17 established guidelines to be used to determine when gross_receipts department of the treasury - internal_revenue_service form 886-ajrrev page -5- from the general_public have violated the exclusivity standard set forth for c organizations initially the revenue_procedure indicated that non member gross_receipts of dollar_figure or less would not violate the standard if non member gross_receipts exceed dollar_figure the non member gross_receipts can not exceed of the total gross_receipts of the organization total gross_receipts of the organization is defined as normal and usual activities of the club including charges admissions membership fees dues and assessments excluded for this purpose are initiation fees and capital contributions in congress amended sec_501 to liberalize prior limitations on the portion of income social clubs could receive from non member use of their facilities and from investment_income without jeopardizing their exempt status the legislation changed the statutory test for exemption from an exclusivity test operated exclusively for to a substantiality test substantially_all the activities of which are for the senate and house committee reports show that this wording change was intended to make clear that social clubs may receive outside income without losing their exempt status however the committee reports also specified clearly defined limits on this outside income which if exceeded then invoke the applications of a facts_and_circumstances_test because social clubs have historically been granted exemption largely for the convenience of the government as contrasted with justification of other exempt_organizations that provide some form of community benefit or public service the courts have recognized that the exemption of social clubs should be strictly construed thus only a limited number of facts and or circumstances would warrant continued exempt status where the percentage guidelines are exceeded among those considerations are the actual percentage of non member receipts the frequency of use of the club and the generation of profits when only direct marginal expenses are considered activities of social clubs are classified as traditional or nontraditional traditional activities may be conducted with members or non members but are those types of activities that if engaged in with members further the exempt ie social or recreational purposes of the social_club making the club’s facility available to the general_public on a rental basis for social purposes is an example of a traditional activity which is carried on by non members activity is considered to be a business in which if conducted on a membership basis would not further the club’s social or recreational exempt_purpose the exempt status of social clubs that engage in nontraditional business activities will be precluded unless such activities are insubstantial trivial and nonrecurrent a nontraditional the club has acknowledged that it has failed to keep records with respect to the member or non member status of the individuals that used the facility for private functions the organization has separately accounted for this rental income as those that were paid_by nonmembers and those that were paid_by members the club has also acknowledged that the member rentals were invariably attended by groups of more that people and that rarely if ever did these groups consist of members accordingly if records had been kept the audit presumption would not have been established and all of these activities would be required to be treated as non member unrelated_business_income form acrev department of the treasury - internal_revenue_service page -6- with respect to the total gross_receipts of the organization for the purpose of establishing the minimum gross_receipts standard the following information is extracted from the books_and_records of the club xx xx total income per form_990 as amended less initiation fees capital contributions non-recurring unusual sales dollar_figure total gross_receipts for the years ended xx kx dollar_figure dollar_figure gross_receipts from the general_public non members has been established to consist of all of the rental income received from non members and from members due to the failure to maintain records or substantiate the status of the participants of these private functions such nonmember income amounted to dollar_figure dollar_figure and dollar_figure dollar_figure of the total gross_receipts of the organization in the years ended february 20xx and 20xx respectively because public law limits such income to of the total gross_receipts of the club the standard has it has also been been exceeded by a factor of more than two times the permitted percentage established that based on the estimates of the organization the club facilities have been used substantially of the total usage in the year ended february 20xx for the benefit of non members such a substantial use by non members provides additional evidence of the use of the club’s facility which is inconsistent with the use contemplated of a social_club exempt from income_tax the club maintains that the rental income is not more than trivial when compared with the fair_market_value of the club’s facilities they also suggest that the rental income should be considered to be unusual income because of the unforeseen and entirely unpredictable changes that are unique to its situation ie the increase in the fair_market_value of the facilities and the popularity of its use for private functions these lines of reasoning are not consistent with the history or the intent of the legislation income derived from non member sources is compared with the gross_receipts from the normal or usual activities of social clubs of similar types ie those activities that such clubs have traditionally conducted gross_receipts that exceed of the club’s income from normal or in fact the evidence shows that the club has depended on usual member sources is not trivial this income to subsidize the maintenance and upkeep of the facility without resorting to substantial increases in membership dues assessments or other such contributions by the membership additionally a club that has the good fortune to be the beneficiary of appreciation of the fair_market_value of its facility is not entitled to a tax subsidy by the disallowance of such income as unusual in fact the income has not been unusual inspection of the forms show the recurrent nature of the rental income received by the club year ended february gross rents of gross_receipts form acrev department of the treasury - internal_revenue_service page -7- 20xx 20xx xx xx xx dollar_figure h dollar_figure ek dollar_figure a6 oe q g ee e k of 7b kk ek oz ek o the club has provided the agent with a calendar of rental events scheduled for the calendar_year as a representative example of the frequency of the rental events that calendar is attached to this report as exhibit a cursory inspection of this document shows that these events have been scheduled nearly every week of the year with some periods showing nearly daily engagements based on the consideration of these circumstances the characterization of these events as unusual is not appropriate in the years ended february 20xx and 20xx the club reported rental income from non member sources on form 990-t deducting principally those additional expenses the club incurred as a consequence of the rental income net_income was reported in those years of dollar_figure and dollar_figure respectively subsequently the club amended the returns to include a pro_rata portion of the fixed overhead expenses attributable to the space used for rental purposes addition of these overhead expenses resulted in net losses of dollar_figure and dollar_figure in the years ended february xx and xx respectively accordingly it can be seen that the collection of rents from non members have contributed to the payment of expenses in each of these years that the membership would otherwise have to assume on their own behalf these contributions to the operating overhead amounted to dollar_figure and dollar_figure in the years ended february 20xx and 20xx these contributions to the fixed costs associated with the maintenance and respectively operation of the club’s facilities amount to a subsidy of the social and recreational activities of the organization by members of the general_public such benefits to members are not consistent with the proper operation of an exempt social_club taxpayer’s position the club’s representative has indicated that the club’s legal council has advised the club that the excess rents are not fatal to the tax exempt status of the at exhibit is a copy of the memorandum the club has received from its legal council which it is relying on to support its position that revocation of the club’s exemption is not appropriate conclusion the club no longer qualifies as an exempt_organization under the provisions of sec_501 as the activities of the club are not substantially_all an organization described in sec_501 activities described as exempt_function activities in sec_501 these activities are form acrev department of the treasury - internal_revenue_service page -8- not trivial with respect to the exempt_activities income nor are they unusual or nonrecurrent in nature therefore your exempt status should be revoked effective march 20xx should this revocation be upheld you are required to file form_1120 for all periods starting with the effective date whether or not you have taxable_income please note that this is not a final report this report is subject_to review by our mandatory review staff that may modify it as a result of their review you will receive the final report from mandatory review form acrev department of the treasury - internal_revenue_service page -9- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service i attn taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax exempt ano government entities division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v w t you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if a if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catilog number 1v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v
